Case 1:20-cv-01396-RM-NYW Document 57 Filed 12/03/20 USDC Colorado Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-01396-RM-NYW

MARQUISE D. HARRIS, and
DEDRICK D. HARRIS,

        Plaintiffs,

v.

DET. MARK ROMERO,
DET. JESSY AVEDANON,
SGT. MARTINEZ,
OFC. ROBERT J. FOSTER,
OFFICER EMILY CASPER,
OFFICER NOVONTY,
OFFICER JOHN DOE,
CHIEF PAZEN,
LT. DIK KUSHDILIAN,
BETH MCCANN,
JOHN DAVIDSON,
GINEN HATTER-PEREZ,
SGT. JAMES DIXION,
OFFICER REINER,
OFFICER JENKINS, and
CITY AND COUNTY OF DENVER,

        Defendants.


         DENVER DEFENDANTS’ MOTION TO RESTRICT ACCESS TO DOC. # 53


        Defendants Det. Mark Romero, Det. Jesse Avendano, Ofc. Robert J. Foster, Ofc. Emily Capser,

Ofc. Chelsea Novotny, Chief Paul Pazen, Lt. Dik Kushdilian, Sgt. James Dixon, Ofc. Kenneth Reiner,

Ofc. Jeremy Jenkins, Ginen Hatter-Perez and the City and County of Denver (collectively “Denver

Defendants”), by and through counsel and pursuant to D.C.COLO.LCivR 7.2, hereby request that this

Court restrict access to Doc. 53, filed November 19, 2020. In support, Denver Defendants state as follows:
Case 1:20-cv-01396-RM-NYW Document 57 Filed 12/03/20 USDC Colorado Page 2 of 7




                                 CERTIFICATE OF CONFERRAL

        Undersigned counsel conferred via e-mail with Plaintiffs Marquis and Dedrick Harris regarding

this Motion. Plaintiffs indicated by responsive email they will reserve their objection until seeing the

grounds upon which the motion is based and objected to the motion to the extent undersigned counsel

has not entered his appearance on behalf of Sergeant Martinez.

                                        SUPPORTING FACTS

        On May 15, 2020, Plaintiffs filed a Complaint under 42 U.S.C. § 1983, alleging violations of

their constitutional rights related to an arrest of Marquis Harris on November 6, 2018 and a later

arrest of Dedrick Harris on March 1, 2019. [Doc. #1]. The Complaint included Sergeant Martinez as

a named Defendant. [Doc. #1]. However, after determining the correct identity of Sergeant Martinez,

efforts to determine if he would consent to waive service were unsuccessful. On August 17, 2020,

the Denver Defendants filed a Motion to Dismiss, in Part, and an Answer, in Part. [Docs. 31, 32].

Sergeant Martinez, along with named Defendants Beth McCann and John Davidson, were not

included in either filing. Id.

        A Status Conference was held on November 12, 2020, at which point the service upon

Sergeant Martinez was addressed. [Doc. 51]. Following discussion regarding the unsuccessful efforts

to determine whether Sergeant Martinez would consent to a waiver of service, Judge Wang ordered

Denver Defendants, through undersigned counsel, to provide the Court with Sergeant Martinez’s last

known address to facilitate service by the U.S. Marshals Office, noting specifically that “[the address]

may be filed under restriction as appropriate.” [Id.]. On November 19, 2020, Denver Defendants filed

a Notice to Court with the last known address of Sergeant Martinez attached as Exhibit A. [Docs. 52,

53]. Exhibit A was filed under Level 3 restricted status to protect the confidentiality of Sergeant

Martinez’s residential address. On November 24, 2020, the address was provided to the U.S.

Marshals Office with an Order for service of Plaintiff’s Complaint upon Sergeant Martinez at the
Case 1:20-cv-01396-RM-NYW Document 57 Filed 12/03/20 USDC Colorado Page 3 of 7




noted address. [Docs. 54, 55]. Denver Defendants now file this Motion for the address of Sergeant

Martinez to remain under Level Three restriction, with access limited to only the Court, pursuant to

D.C.COLO.LCivR. 7.2.

                                               ANALYSIS

       D.C.COLO.LCivR 7.2(c)(1) – (5) governs motions filed to restrict public access to court

documents and outlines a five-part analysis for a request to seal court documents from public access

and viewing. Each section of the rule is addressed below, corresponding numerically to the Rule:

       1.         The identity of the document for which Denver Defendants seek Level Three restricted

access is Exhibit A to the Notice to the Court, reflected as Document 53 in the above-captioned

proceeding. Exhibit A shows Sergeant Martinez’s last known address, which was provided by

undersigned counsel in compliance with the Court’s November 12, 2020 Order at the Status Conference.

[Docs. 51-53].

       2.         The interest to be protected is Sergeant Martinez’s right to privacy, as well as that of

his family and any residents occupying the address provided. It is believed that the address provided to

the Court as Sergeant Martinez’s last known address is his personal residential address. The Denver

Defendants and undersigned counsel, as employees of the City and County of Denver, are mandated to

comply with Denver municipal ordinances regarding the confidentiality of home addresses of city

officials, officials and employees. See, Denver Municipal Code., Chapter, 2, Art. X §§ 2-271, 2-272.

The full text of section 2-271 states “[i]t is the policy of the city to protect the home addresses and home

telephone numbers of city officers, officials and employees so that they may perform their duties

without fear of reprisal, retribution or intimidation. To this end, it is hereby declared that it would do

substantial injury to the public interests to disclose the home addresses . . . of any city officer, official

or employee without their prior written consent.” Id.

       The Denver Defendants are obligated to comply with such a municipal ordinance to protect
Case 1:20-cv-01396-RM-NYW Document 57 Filed 12/03/20 USDC Colorado Page 4 of 7




against public dissemination of Sergeant Martinez’s personal address. Additionally, such protections of

personal information and individual privacy rights are recognized by the U.S. Supreme Court. See,

Walen v. Roe, 429 U.S. 589, 599-600 (1977) (stating the “constitutional right to privacy grounded in

the Fourteenth Amendment respects individual autonomy in intimate matters, but also the individual’s

interest in avoiding divulgence of highly personal information.”). In Colorado, such personal

information is protected from disclosure absent a compelling reason for public dissemination. See,

Denver P.P.A. v. Lichtenstein, 660 F.2d 432 (10th Cir. 1981); Martinelli v. Dist. Court, 612 P.2d 1083

(1980). In this case, no such compelling reason exists. The sole reason for disclosure of the address was

to comply with the Court’s Order and for the purpose of facilitating service by the U.S. Marshals Office,

as seen in the Court’s Orders. As such, there is no compelling reason for any public access to Sergeant

Martinez’s address. While such a privacy right may be waived by Sergeant Martinez, such as through

written consent under the Denver Municipal Code, Denver is not in possession of any such consent and,

therefore, must ensure access to his private information is protected from public access.

       3.      In the absence of written consent or a compelling reason for disclosure, Denver

Defendants risk violating Sergeant Martinez’s privacy rights, protected both by local ordinances and

federal law. Such disclosure would also potentially allow for the public to have access to Sergeant

Martinez’s residential address, placing him, as a Denver Police Officer, and his family at risk of

retribution, intimidation or threats based upon the nature of his employment.

       4.      A lesser means of restricting access is neither practicable nor necessary for this personal

information. Sergeant Martinez’s address was filed under Restriction Level Three, allowing only the

Court to access the address for purposes of facilitating service on Sergeant Martinez. Here, Level One

allows for his address to be accessed by the parties and the Court. However, in this case, the parties

include employees of the City, including possible records custodians, who are obligated to protect such

personal information from public dissemination. Additionally, such employees, as well as the Plaintiffs
Case 1:20-cv-01396-RM-NYW Document 57 Filed 12/03/20 USDC Colorado Page 5 of 7




and the general public, have no role in service upon Sergeant Martinez, which is the purpose of

providing the Court with his last known address. It is, therefore, unnecessary for the address to be under

any level of restriction less restrictive than Level Three.

       Plaintiffs are both members of the public and allowing Sergeant Martinez’s address to be

accessible to them, as well as the general public, is in violation of Sergeant Martinez’s privacy rights

protected by local, state and federal law. Furthermore, it is unnecessary for access to be made at any

level less restrictive than Level Three, as the purpose for submitting Sergeant Martinez’s address was

to facilitate service through the U.S. Marshals, a function that only the Court can perform through the

Orders it has already issued.

       5.      For the foregoing reasons, a Level Three Restriction, allowing only for Court access, is

appropriate and Denver Defendants request that access to Document #53 be restricted to only the Court

for purposes of service upon Sergeant Martinez through the U.S. Marshals Office.

       WHEREFORE, Denver Defendants request that Exhibit A to the Notice, filed as Document #53,

be protected by shielding public access thereto, affording access only to the Court for purposes of

service by the U.S. Marshals Office.

       DATED this 3rd day of December, 2020.

       Respectfully submitted:
                                               By: s/ Robert C. Huss
                                               Robert C. Huss, Assistant City Attorney
                                               Denver City Attorney’s Office, Litigation Section
                                               201 W. Colfax Ave., Dept. 1108
                                               Denver, CO 80202-5332
                                               Telephone: (720) 913-3100
                                               Facsimile: (720) 913-3190
                                               robert.huss@denvergov.org
                                               Attorneys for Denver Defendants
Case 1:20-cv-01396-RM-NYW Document 57 Filed 12/03/20 USDC Colorado Page 6 of 7




                                  CERTIFICATE OF SERVICE

        I certify that on this 3rd day of December, 2020, I electronically filed the foregoing MOTION
TO RESTRICT ACCESS TO DOC. # 53 with the Clerk of the Court using the CM/ECF and mailed
by first-class mail to:

       Dedrick D. Harris
       1195 Xenia Street
       Apt. B
       Denver, CO 80220

       Marquise D. Harris
       1163 Dallas Street
       Aurora, CO 80010
       Pro Se Plaintiffs


                                                   s/ Robert C. Huss
                                                   Denver City Attorney’s Office
Case 1:20-cv-01396-RM-NYW Document 57 Filed 12/03/20 USDC Colorado Page 7 of 7




                                      7
